March 24, 2014 MainGate Trust 6075 Poplar Avenue Suite 720 Memphis, TN38119 Re:MainGate Trust (SEC File Nos. 333-170422 and 811-22492) Dear Ladies and Gentlemen: Our legal opinion to MainGate MLP Fund, the sole series of MainGate Trust, was filed with Pre-Effective Amendment No. 1 to the Registration Statement on Form N-1A filed by MainGate Trust (the “Registration Statement”).As counsel to MainGate Trust, wehereby consent to incorporating by reference our legal opinion into Post-Effective Amendment No.7 to the Registration Statement, and further consent to all references to us in such Post-Effective Amendment No. 7. Very truly yours, /s/ Thompson Coburn LLP Thompson Coburn LLP | Attorneys at Law | One US Bank Plaza | St. Louis, Missouri 63101 P 314.552.6000 | F 314.552.7000 |www.thompsoncoburn.com Chicago Ÿ Los Angeles Ÿ St. Louis Ÿ Southern Illinois Ÿ Washington, D.C.
